Citation Nr: 1428074	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  12-17 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart condition. 

2.  Entitlement to service connection for a lung condition, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from January 2011 (lung condition) and February 2011 (heart condition) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska. 

Subsequent to the January 2011 rating decision, the Veteran submitted additional treatment records, lay statements, and a statement from his wife, A.H.  The RO readjudicated service connection for a lung condition in February 2011 and March 2011 rating decisions.  The additional evidence was received prior to the expiration of the appellate period for the January 2011 rating decision.  Any interim submissions before finality must be considered by the VA as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. § 3.156(b) (2013).  Thus, the January 2011 rating decision is the proper rating action on appeal.  

The Veteran appeared at a September 2013 hearing before the undersigned.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Further development is needed prior to adjudicating the Veteran's service connection claims.  

The medical evidence establishes that the Veteran has a current diagnosis of COPD. The Veteran attributes his COPD to an incident in service where he was forced to smoke 5 cigarettes at a time until he smoked 60 cigarettes in an hour.  According to the Veteran, this in-service incident increased his tobacco use to a pack of cigarettes a day.  Although service treatment records lack any evidence of the in-service incident, the Board finds no reason to doubt the Veteran's credibility.  Furthermore, in February 2012 letter, the Veteran's private physician, Dr. D.M. he opined that it is as likely as not that the in-service incident resulted in an increase in the Veteran's tobacco use.  Dr. D.M. also concluded that the Veteran's tobacco use, which was aggravated by the in-service event, accelerated the Veteran's COPD.  Since Dr. D.M.'s opinion raises the possibility that the Veteran's COPD may be associated with his military service, VA is required to provide an examination to determine the likely etiology of his claimed disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board points out that to any extent that evidence in this case may arguably raise a question of whether the Veteran has a chronic respiratory disability attributable to smoking tobacco during military service, such a theory could not result in a grant of service connection because for all claims filed after June 9, 1998, as here, governing law (38 U.S.C.A. § 1103 ) specifically prohibits service connection for a disability on the basis that it resulted from the use of tobacco products in service.  Here, the Veteran has raised a theory of entitlement based on an in-service incident in which he was forced to smoke an excessive amount of cigarettes within a very short time.  Thus, the argument appears to be that the alleged incident is an in-service incident or injury which caused his claimed lung disability.  That theory would not appear to be prohibited by law.  The VA examination conducted on remand should address this theory.  

At the September 2013 hearing, the Veteran reported that he is receiving ongoing treatment at VA for a heart condition; however, the nature of the condition is unclear.  The claims file only includes VA treatment records through April 2012.  Therefore, any additional records dated after April 2012 should be requested and associated with the claims file, as they may be potentially relevant to the Veteran's claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thereafter, a VA examination should be conducted to determine the etiology of such condition.  McLendon v. Nicholson, 20 Vet. App. 79 ( 2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for heart or lung complaints since service.  After securing the necessary release, the obtain these records, including any VA treatment records dated after April 2012.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate examination to determine the nature and likely etiology of his lung condition, to include COPD, and his claimed heart condition.  The claims file and any pertinent records must be made available to the examiner for review.  

Based on the examination and review of the record, the examiner should address the following: 

(a)  Specify any currently diagnosed heart or lung disabilities.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed heart disability is related to the Veteran's active service? 

(c)  Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed lung disability is related to the Veteran's active service, specifically the incident in which he was forced to smoke 5 cigarettes at a time until he smoked 60 cigarettes in an hour.  

A complete rationale is requested for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Upon completion of the above, readjudicate the issues on appeal.  If any benefits remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration as appropriate

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

